                  Case 18-19837-LMI        Doc 51     Filed 12/13/18     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DTVISION
In re:
Ligia Arias                                                    CaseNo.: 18-19837-CPM
13887 SW 64th Street                                           Chapter 13
Miami, FL 33183




                                             COUNSEL
COMES NOW Secured Creditor Trojan Capital Investment,l./-.;C, ('secured Creditor") by and
through the undersigned counsel, and enters this explanation of delayed transmission of appiaisal
to Debtors Counsel pursuant to the order entered at the hearing held on 1116120lS and states as
follows:

   1.    On or about November 6, 2018 Secured Creditor and the Debtor were ordered to
         exchange appraisals seven days prior to the December 4,2018 hearing on the Debtors
         Motion to Value and Determine Secured Status of Lien of Trojan Capital Investments,
         LLC on Real Property.

   2.    Counsel for Secured Creditor was unable to timely deliver the appraisal to opposing
         counsel due to a member of its accounting staff suffering a medical emergency which
         required surgery, extended leave, and multiple hospitalizations during the month of
         November.

   a
         The subject appraisal was timely scheduled and conducted however payment was not
         timely remitted to the appraiser due to the accounting staffmember's hospitalization.

   4.    On November T4,2018, via email, Counsel for the Debtor transmitted its Appraisal
         report to Secured Creditor and requested that Secured Creditor send their report as
                                                                                             well.

   5.    On November 14,2018 Counsel       for Secured Creditor sent a response email to Counsel
         for the Debtor indicating that Secured Creditor had not received its own appraisal report
         yet' The Email also and instructed staffto follow up with the Appraiser regarding
         payment.

   6.    Unfortunately, due to the medical emergency the payment was not remitted timely to the
         appraiser.

         The late remission of the payment to the appraiser resulted in the appraisal report not
         being transmitted to counsel for the secured creditor until December 7,ZAl8.
               Case 18-19837-LMI        Doc 51    Filed 12/13/18     Page 2 of 3




   8" As soon as Appraisal report was received from the appraiser it was transmitted    to
        Counsel for the Debtor, Michele Hanash, on Decemb er 7, ZAlg.

   9.   The late transmission was not made for purposes of delay, as Secured Creditor's appraisal
        report indicates there is ample equity to secure the lien held by Secured Creditor.

   10. The Debtor was not prejudiced by the late reception as the case was set for an evidentiary
       hearing, just as it would have been if the appraisal exchange had taken place prior to the
        hearing on December 4,2A18.


WHEREFORE, PREMISES CONSIIIERED, Secured Creditor prays that is Honorable Court
set aside its December 4,20T8 order requiring Secured Creditor to pay $175.00 to the Debtors
Counsel.


       I HEREBY CERTIFY that a true and correct copy of the foregoing was provided via
electronic andlar Regular U.S. Mail to the parties listed on the attached service list, onDecember
13,2019.

        I HEREBY CERTIFY that I am admitted to the Bar of the United States Bankruptcy
Court for the Southern District of Florida, and I am in compliance with the additional
qualifications to practice in this court set forth in the Local Rules.

                                               /s/ Damian G. Waldman
                                               Damian G. Waldman, Esquire
                                               Florida Bar No.: 090502
                                               Law Offices of Damian G. Waldman, p.A.
                                               10333 Seminole Boulevard, Unit I &,2
                                               Seminole, 8L 33778
                                               Telephone: {727) 538-41 60
                                               Facsimile: (727) 24A-4972
                                               Email : damian@.dwaldmanlaw. com
                                               Service Email: bankruptc)r@dwaldmanlaw.com
                                               Attorneys for Secured Credi tor
               Case 18-19837-LMI       Doc 51    Filed 12/13/18    Page 3 of 3




                                CERTIFICATE OF SERYICE

          I HEREBY CERTIFY that     on this 13th Day of December 2018,I served a copy of the
foregoing by regular U.S. Mail or the Court's CM/ECF system to the following parties iisted on
the below service list:

SERVICE LIST

Ligia Arias
c/o Michele L Hanash
1000 Lincoln Road, Suite 208
Miami Beach, FL 33139
Email : michele@hanashlaw.com

Ligia Arias
13887 SW 64th Street
Miami, FL 33183

Trustee
Nancy K. Neidich
POB 27806
Miramar, FL 33027

U.S. Trustee
Office of the US Trustee
51 S.W. lstAve.
Suite 1204
Miami, FL 33130


                                                   Law Olfices of Damian G. Waldman, p.A.
                                                   10333 Seminole Blvd., Units 1&2
                                                   Seminole, FL 33778
                                                  Telephone: (727) 538-4 1 60
                                                  Facsimile: (727) 240-4972
                                                  Email. damian@dwaldmanlaw.com
                                                  Attorneys for Secured Creditor

                                                  B)r:    /s/ Damian Waldman. Esq.
                                                  Damian Waldman, Esq.
                                                  Florida Bar No.. 0090502
